Opinion by
Mr. Justice Mitchell,
The sole question presented is whether the item of the general appropriation bill of 1893, appropriating a sum “for the payment of the salary of a clerk in the offices of the prothonotaries of the Supreme Court,” etc., is a valid authority to the auditor general and state treasurer to issue and pay warrants for that purpose. The learned court below held that as the compensation of the prothonotary is fixed by the acts of Feb. 22, 1821, and April 2,1868, and no new duties are imposed by the present act, it was a mere gratuity and in violation of the constitution. In so holding, however, the learned court was careful to say that it had “ no doubt that the legislature could legally create the office of clerk to the prothonotary of the Supreme Court and provide for his compensation by a salary, just as they could by law increase the fees or compensation of the prothonotary himself, but in either case this would have to be done by a separate act.” This position is also conceded by the appellees in the argument of the present case.
It is uncontroverted therefore that the legislature could do the substantial thing, and the only question is whether it could do it in the present form. In general it will not be disputed that the legislature is the exclusive judge of the form in which its enactments shall be put, and its mandate in that respect cannot be questioned unless it transgresses a plain prohibition in the constitution. The only provision invoked here is section 15 of article 3, “ the general appropriation bill shall embrace nothing but appropriations for the ordinary expenses of the executive, legislative and judicial departments of the commonwealth,” etc. The history and purpose of that section are well known. It was aimed at the objectionable practice of putting a measure of doubtful strength on its own merits, into the general appropriation bill, in legislative phrase tacking it on as a rider, in order to compel members to vote for it or bring the *587wheels of government to a stop. The same constitutional intent is embodied in section 16 of article 4 giving the governor power to disapprove separate items of appropriation bills. It is the practice of thus forcing the passage of extraneous matters not germane to the purpose of the bill itself, that was intended to be abolished. As to general legislation the same object among others was secured by the provision of section 2 of article 8 that “ no bill, except general appropriation bills, shall be passed, containing more than one subject.” General appropriation bills from their nature usually cover a number of items, not all relating strictly to one subject. They were therefore excepted from the requirement of section 2, and this exception necessitated the special section 15 relating to them. The object of both is the same. Is the present measure within the mischief that was intended to be prohibited? The instances cited by the appellant covering a period of twenty years since the adoption of the constitution, show the legislative understanding on the subject, and we may fairly infer that of the executive also, as the various acts cited were approved by the governors. Such understanding, and practice are not, of course, binding on the judiciary, who are the ultimate authority in the interpretation of the constitution; but, as the view of the two co-ordinate branches of the government, they aré entitled to respectful consideration and persuasive force if the matter be at all in doubt.
It cannot be assumed that the constitution meant to compel the legislature even to supervise all the details of the government. That is properly the function of the executive and judicial branches. What work there is to be done, and what clerical force is requisite to do it, is a question of detail as to which much must necessarily be left to the. head of each department. It is clearly the legislative province to keep a general control over the expenditure of the public funds, but this it does so long as no money is paid out without a previous appropriation for that purpose. While it thus holds the purse strings it controls the whole subject as completely as its proper functions under the constitution demand. In passing general appropriation bills the constitution limits them to the “ ordinary expenses of the executive, legislative and judicial departments,” and some other enumerated matters, and every valid appropriation in this form must appear to be reasonably within the description of “ or*588dinary expenses,” but it would be sticking in the bark to require a separate bill to be passed every time an additional clerk was to be appointed in a public department. In regard to the particular item under consideration, it appears to be intended to pay for part of the regular and ordinary work of the offices named, and therefore to be for their ordinary expenses. It is a recognition by the legislature that the prothonotary cannot do the whole work of his office proprio manu, and an authority to him to have a portion of it done at the public cost. By such recognition and authority it becomes a part of the ordinary expenses of his office, and that his office is a part of the judicial department of the commonwealth does not admit of question. As already said, it is conceded on all hands that the legislature had ample power to do the substantial thing that it did, to wit, to authorize the appointment of a clerk in the office of the prothonotary and provide for his salary out of the public treasury, and as the purpose of such appointment and the duties of the appointee were to secure the performance of the regular and ordinary work of the office, we are of opinion that the legislature might constitutionally do it in the form they did, bj an item in the general appropriation bill for the judicial department.
Judgment reversed and mandamus ordered to be awarded as prayed.